DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/2021 has been entered.
 
Response to Arguments
The objection to claim 16 has been withdrawn in light of the current amendments to the claim.
Applicant’s arguments, see pages 9-12, with respect to the rejection(s) of claim(s) 1-4, 8-10 and 14 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the current amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim(s) 1-4, 8-10, 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mukaihara (WO 2013/190995 A1) in view of Wang (CN 102518523 A) and further in view of Watanabe (JP 2013-002476 A). Note that U.S. Patent Application Serial No. 14/409,610, is/was a National Stage application under 35 U.S.C. §371(c) of PCT/JP2013/065529, thus the U.S. Pub. No. 2015/0144109 A1 of U.S. Patent Application Serial No. 14/409,610 is an accurate English translation of WO 2013/190995 A1. 
Regarding claim 1, Mukaihara discloses a fuel injection control device (200) for an internal combustion engine (101) which is applied to a fuel injection system of the internal combustion engine, the fuel injection system including fuel injectors (105) in each of driving systems into which the fuel injectors are divided [the engine is a multi-cylinder engine whose fuel injectors are directly-injected into the cylinders, 0027, as shown in Figure 1], driving circuits (202a, 202b) that drive the fuel injectors in each of driving systems into which the fuel injectors are divided, and current detection circuits (408) that sense driving currents of corresponding fuel injectors, the fuel injection control device controlling driving of the fuel injectors by the driving circuits based on sensed currents sensed by the current detection circuits [as shown in Figure 4], the fuel injection control device comprising: 
an acquisition unit to acquire a current change parameter that is a parameter correlative to a change quantity of the sensed current per unit time in each of the driving systems [0050-0052]; and
a current correction unit to execute a current correction in at least one of the driving systems based on the current change parameter in each of the driving systems [0056]. 
Mukaihara does not explicitly disclose driving circuits that drive a plurality of fuel injectors in each of driving systems into which the plurality of fuel injectors are divided, although as discussed above, the fuel injection control device is used in an engine with fuel injectors in different cylinders that are connected to and controlled by driving circuits. Mukaihara does not disclose that the correction 
Wang discloses a fuel injection control device for an internal combustion engine [0002], the fuel injection control device controlling a driving voltage applied to at least one fuel injector (5) by at least one driving circuit [0035, 0037], based on a condition that the sensed current obtained by a current detection circuit has reached a target current value that is predetermined [0047, 0050] wherein the fuel injection control device comprises: 
a current correction unit to: 
calculate a correction value for a correction subject of the driving systems by using a predetermined relationship between a difference in a current change parameter and a correction value of a target peak value of each of the driving systems, based on a result of a comparison between the current change parameter of a first driving system and the current change parameter of a second driving system of the driving system acquired by an acquisition unit [0017], and
correct the target peak value of the correction subject based on the correction value [0017]. 
Wang teaches that the peak current is used to open the fuel injection valves [0038] and further teaches that the correction realizes precise control of the injector [0008]. Watanabe discloses a fuel injection control device including driving circuits (T10 to T40) that drive fuel injectors (101-104) in each of driving systems into which the fuel injectors are divided [as shown in Figure 1], and teaches that the arrangement in which individual driving circuits drive fuel injectors is conventional (Description of the Related Art). Watanabe teaches that the driving circuits in this arrangement are responsive to a current correction unit [0015].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the current correction unit disclosed by Wang with the fuel injection control device disclosed by Mukaihara to open the valves at the correct time, 
Regarding claim 2, Mukaihara further discloses wherein the acquisition unit acquires a reaching time interval that is a time interval from a reference timing that is predetermined in each of fuel injections of the fuel injectors in the driving systems to a timing that the sensed current reaches a predetermined current value, as the current change parameter, and the current correction unit compares the reaching time intervals of the driving systems with each other and executes the current correction based on a result of a comparison of the reaching time intervals [0069-0081, as shown in Figures 12-13 and 15]. 
Regarding claim 3, Mukaihara further discloses wherein the acquisition unit acquires a reaching current that is the sensed current when a predetermined time interval has elapsed from a reference timing that is predetermined in each of fuel injections of the fuel injectors in the driving systems, as the current change parameter, and the current correction unit compares the reaching currents of the driving systems with each other and executes the current correction based on a result of a comparison of the reaching currents [0069-0081].
Regarding claim 4, Mukaihara, as modified by Wang and Watanabe, discloses the device of claim 1 as discussed above. Mukaihara does not disclose wherein the acquisition unit acquires a current integration value that is obtained by integrating the sensed current from a reference timing that is predetermined in each of fuel injections of the fuel injectors in the driving systems to a timing that a predetermined time interval has elapsed from the reference timing, as the current change parameter, and the current correction unit compares the current integration values in the driving systems with each other and executes the current correction based on a result of a comparison of the current integration values. 

Watanabe teaches that obtaining the current integration value allows an estimation of the actual emission energy which can be compared with a reference energy so that the valve can be opened at a constant valve opening timing without being affected by the variation [0019-0020, 0023].  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the acquisition unit and current correction unit functions disclosed by Watanabe with the device disclosed by Mukaihara to ensure a constant valve opening timing. 
Regarding claim 8, Mukaihara further discloses a control unit to control a driving voltage applied to the fuel injector by the driving circuit, based on a condition that the sensed current obtained by the current detection circuit has reached a target current value that is predetermined, wherein the current correction unit executes the current correction to correct the target current value in at least one of the driving systems [0043, claim 1]. 
Regarding claim 9-10, Mukaihara further discloses wherein the current correction unit corrects the target current value by matching the target current value of a driving system in the driving systems where the change quantity of the sensed current per unit time is large with the target current value of a driving system in the driving systems where the change quantity is small, wherein the current correction unit corrects the target current value by matching the target current value of a driving system in the driving systems where the change quantity of the sensed current per unit time is small with the target 
Regarding claim 14, Mukaihara further discloses a parameter correction unit to acquire a temperature difference of the current detection circuits in the driving systems, and the parameter correction unit to correct the current change parameter acquired by the acquisition unit, based on the temperature difference [0043, claim 1].
Regarding claim 18, Mukaihara, as modified by Wang and Watanabe discloses the device of claim 1 as discussed above. Mukaihara does not disclose wherein the current correction unit is configured to correct the target peak value of the correction subject based on the correction value to uniform the current change parameter of the first driving system and the current change parameter of the second driving system. 
Wang discloses the current correction unit is configured to correct the target peak value of the correction subject based on the correction value to uniform the current change parameter of the first driving system and the current change parameter of the second driving system [0017]. 
Wang teaches that the peak current is used to open the fuel injection valves [0038] and further teaches that the correction realizes precise control of the injector [0008]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the current correction unit disclosed by Wang with the fuel injection control device disclosed by Mukaihara for the reasons specified in reference to claim 1 above.
Claim(s) 5-6, 11-13, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mukaihara (WO 2013/190995 A1) in view of Wang (CN 102518523 A) in view of Watanabe (JP 2013-002476 A) and further in view of Miyake (JP 2010-043603 A). Note that U.S. Patent Application Serial No. 14/409,610, is/was a National Stage application under 35 U.S.C. §371(c) of PCT/JP2013/065529, thus . 
Regarding claims 5-6, Mukaihara, as modified by Wang and Watanabe, discloses the device of claim 2 as discussed above but does not disclose the driving circuit executes a pre-charge by using an application of a low voltage that is predetermined based on the sensed current obtained by each of the current detection circuits, before an application of a predetermined voltage for a valve-opening operation in fuel injections of the fuel injectors, and the acquisition unit acquires the current change parameter by setting a timing in a time interval where the application of the predetermined voltage is executed after the pre-charge is completed as the reference timing.
Miyake discloses a driving circuit that executes a pre-charge using an application of a low voltage that is predetermined based on a sensed current by a current detection circuit, before an application of a predetermined voltage for a valve-opening operation in fuel injections of fuel injectors, and an acquisition unit that acquires a current change parameter by setting a timing in a time interval where the application of the predetermined voltage is executed after the pre-charge is completed as a reference timing wherein the acquisition unit acquires the current change parameter by setting a timing that the application of the predetermined voltage starts after the pre-charge is completed as the reference timing [0036-0048, as shown in Figure 3].
Miyake teaches that as a result the opening delay of the fuel injection valve can be reduced [0038]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the functions of the driving circuit and acquisition unit disclosed by Miyake with the device disclosed by Mukaihara to reduce the opening delay of the fuel injection valves. 

Miyake discloses a driving circuit that applies a high voltage that is predetermined and is used for a valve-opening operation in a fuel injection of fuel injectors, the driving circuit stops an application of the high voltage and applies a low voltage that is predetermined and is used for a valve-opening maintenance, based on a condition that the driving current of the fuel injector in a high-voltage applying state has reached a target peak value, and a current correction unit that executes a correction of a target current value to correct the target peak value in at least one of driving systems wherein the fuel injection control device controls the driving current of the fuel injector at a target holding value in a low-voltage applying time interval for the valve-opening maintenance, and the current correction unit executes the correction of the target current value to correct the target peak value and the target holding value in at least one of the driving systems wherein when the current correction unit corrects the target peak value in at least one of the driving systems, the current correction unit corrects the target holding value of a corresponding driving system where the correction of the target peak value is executed based on the target peak value of each of the driving systems [0043, 0058-0070]. 
Miyake teaches that as a result the opening delay of the fuel injection valve can be reduced [0038]. 

Regarding claim 15 Mukaihara, as modified by Watanabe, discloses the device of claim 11 as discussed above. Miyake discloses a driving-current regulation unit to control the driving current of the fuel injector at a target holding value in a low-voltage applying time interval for the valve-opening maintenance, wherein the current correction unit executes the correction of the target current value to correct the target peak value and the target holding value in at least one of the driving systems [0043, 0058-0070]. Miyake teaches that as a result the opening delay of the fuel injection valve can be reduced [0038]. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the functions of the units disclosed by Miyake with the device disclosed by Mukaihara to reduce the opening delay of the fuel injection valves.
Regarding claim 17, Mukaihara further discloses a driving-current regulation unit (200) to control the driving current of the fuel injector at a target holding value in a low-voltage applying time interval for the valve-opening maintenance, wherein the current correction unit corrects the target peak value and the target holding value of the driving system (as shown in Figure 8). 
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mukaihara (WO 2013/190995 A1) in view of Wang (CN 102518523 A) in view of Watanabe (JP 2013-002476 A) and further in view of Shimatsu (US Patent Application Publication 2016/0333812). Note that U.S. Patent Application Serial No. 14/409,610, is/was a National Stage application under 35 U.S.C. §371(c) of PCT/JP2013/065529, thus the U.S. Pub. No. 2015/0144109 A1 of U.S. Patent Application Serial No. 14/409,610 is an accurate English translation of WO 2013/190995 A1. 

Shimatsu discloses a fuel injection control apparatus comprising a current correction unit that executes a correction of a driving current supplied to a fuel injection valve to control and actual value of a current change parameter to a predetermined range [0010]. 
Shimatsu teaches that the drive current is reduced to control the value of a current change parameter of a coil drive system. Reducing the drive current decelerates the valve element, thereby reducing a collision sound [0007-0008]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the current correction unit disclosed by Shimatsu with each driving system disclosed by Mukaihara to reduce a collision sound of the injection valves. 
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mukaihara (WO 2013/190995 A1) in view of Wang (CN 102518523 A) in view of Watanabe (JP 2013-002476 A) and further in view of Heinrich (US Patent Number 4,479,161). Note that U.S. Patent Application Serial No. 14/409,610, is/was a National Stage application under 35 U.S.C. §371(c) of PCT/JP2013/065529, thus the U.S. Pub. No. 2015/0144109 A1 of U.S. Patent Application Serial No. 14/409,610 is an accurate English translation of WO 2013/190995 A1. 
Regarding claim 16, Mukaihara, as modified by Wang and Watanabe, discloses the device of claim 1 as discussed above, but does not disclose wherein the driving circuit applies a high voltage that is predetermined and is used for the valve opening operation in the fuel injection of each of the 
driving current of the fuel injector in a high-voltage applying state has reached the target peak
value, the fuel injection control device controls the driving current of the fuel injector at a target holding value in a low-voltage applying time interval for the valve-opening maintenance, and the current correction unit corrects the target hold value of the correction subject based on a ratio of the target peat values of the driving systems, such that the target hold values are at the same ratio in the driving systems, when correcting the target peak value of the correction subject (Col. 2, line 58-Col. 3, line 3).
	Heinrich discloses a driving circuit associated with a fuel injector of a fuel injection control device that applies a predetermined high voltage used for valve-opening operation, the driving circuit stops an application of the high voltage and applies a low voltage that is predetermined and is used for a valve-opening maintenance, based on a condition that the driving current of the fuel injector in a high-voltage applying state has reached the target peak value, the fuel injection control device controls the driving current of the fuel injector at a target holding value in a low-voltage applying time interval for the valve-opening maintenance, and the current correction unit corrects the target hold value of the correction subject based on a ratio of the target peak values of the driving systems, such that the target hold values are at the same ratio in the driving systems, when correcting the target peak value of the correction subject. 
Heinrich teaches that individual driver circuits allow one of the fuel injectors to be disabled in the event of malfunctioning (Col. 13, lines 3-45). Heinrich teaches that the individual driver circuits may be adapted based on variation in battery voltage to maintain uniformity in performance over wide ranging battery conditions (Background and Summary of the Invention). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the fuel injection control device to include 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA CAMPBELL/
Examiner, Art Unit 3747

/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747